Citation Nr: 0821623	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for lumbosacral strain with history of 
intermittent radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which, 
in part, denied an increased rating for lumbosacral strain.  
In March 2006, the veteran testified at a Travel Board 
hearing before the undersigned.  In June 2007, the Board 
remanded this case.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior remand decision, the Board founds that 
an additional examination was warranted.  The veteran 
testified at March 2006 personal hearing that his back 
disability was much worse than was reflected on VA 
examination in April 2004.  He stated that he was unable to 
bend over, had constant pain, constant numbness of the left 
leg, weakness of the left leg, that one of his legs was 
shorter than the other, and that he had staggering because of 
the weakness that had become much worse in the previous six 
months.  

In February 2008, the veteran was notified that he had been 
scheduled for a VA examination; however, he failed to report 
for that examination.  According to a March 2008 Report of 
Contact, the veteran informed the Board that he had not 
received the notification letter of the examination.  The 
Board notes that the notification letter was sent to the 
address of record, nevertheless, since the veteran has 
informed VA that he did not receive the notification letter 
and of his willingness to be rescheduled for the examination, 
the veteran should be afforded another VA examination.  A 
friend of the veteran's indicated that a letter had not been 
received from VA regarding a VA examination.  The Board 
hereby advises the veteran that pursuant to 38 C.F.R. § 
3.655, when the claimant is pursuing a claim for an increase 
rating and without good cause fails to report for the 
examination, the claim will be denied.

Although the Board believes that there is currently 
substantial VCAA compliance which comports with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), since this claim is 
being remanded, additional notification should be sent as a 
precautionary matter.  The Board notes that VA Fast letter 
08-16 addresses current requirements and should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast letter 08-16.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.

The orthopedic examiner should respond to 
the following:

I. Note any limitation of motion in 
the thoracolumbar spine.

II. Indicate whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination. If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination. If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.

III. Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time. These determinations 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups. If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine, and 
provide a written discussion of the 
degree of residual weakness or sensory 
disturbances due to the low back 
disability, and how it impacts on motor 
function of the lumbar spine.  The 
examiner should:

I. Indicate whether the veteran has 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability? If so, indicate the 
degree of intermittent relief he 
experiences between those attacks.

II. The examiner should note whether 
any intervertebral disc syndrome 
that may be present results in 
incapacitating episodes and indicate 
the total duration of any of these 
episodes.

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disability in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.

3.  The veteran is notified that 38 
C.F.R. § 3.655 provides that when the 
claimant is pursuing a claim for an 
increase and without good cause fails to 
report for the examination, the claim 
will be denied.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


